Proceeding pursuant to section 298 of the Executive Law to *1026review an order of the Human Rights Review Board of the Executive Department of the State of New York, dated June 19, 1969, which modified an order of the Commissioner of the Division of Human Rights of said Executive Department, dated January 13, 1969, in which proceeding said Division of Human Rights has cross-moved to enforce the Commissioner’s order as modified by said Review Board. Petition dismissed and cross motion by the Division of Human Rights granted, with costs to the Division. No opinion. Settle order on five days’ notice. Beldock, P. J., Christ, Munder, Martuscello and Kleinfeld, JJ., concur.